LAND, J.
Relator alleges that respondent assessor has assessed and listed against him fo^ taxation for the year 1921 for state and local purposes certain credits due and owing to relator for merchandise.
The sole attack made upon said assessment is that the same is illegal, null, and void, as said credits are exempt from taxation under section 4 of Article 10 of the Constitution of 1921.
The assessment complained of was made after July 1,1921.
The lower court rendered judgment in favor of relator, ordering that the alternative writ of mandamus issued herein be made preemptory, and that respondent assessor cancel and erase said item for credits from the assessment rolls for the year 1921. Respondent has appealed.
We decided in the case of the State ex rel. W. K. Henderson v. Jeter, 151 La. 1011, 92 South. 594, that such credits were not exempt, and in the more recent case of Oden v. Industrial Lumber Co., 153 La. 734, 96 South. 551, we held that said exemption did not apply to the taxes for the year-1921, because of the saving clause of article 22, § 1, par. 4, of the iwesent Constitution, though the local authorities neglected to levy them until after the Constitution took effect; that either all or none of the taxes of the year 1921 were reserved alike by said saving elause.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed, and it is now ordered that relator’s demand be rejected and that his suit be dismissed at his cost.